955 A.2d 345 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Robert Gene REGA, Petitioner.
No. 106 EM 2008.
Supreme Court of Pennsylvania.
August 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of August, Petitioner's emergency motion for stay of execution and remand for filing of first, amended, counseled PCRA petition is GRANTED; the PCRA court's Order dated July 21, 2008, dismissing Movant's pro se PCRA petition is VACATED, see Commonwealth v. Tedford, 566 Pa. 457, 781 A.2d 1167 (2001) (holding that, where a post-conviction petitioner files his first petition pro se, he shall be permitted to file an amended petition with the assistance of counsel); Commonwealth v. Robinson, 947 A.2d 710, 711 (Pa.2008) (per curiam) (explaining that pertinent criminal procedural rules are "intended to provide petitioners with a legitimate opportunity to present their claims to the PCRA court, in a manner sufficient to avoid dismissal due to a correctable defect in pleading or presentation"); the motion for stay of execution is GRANTED, pending an appropriate final disposition of the post-conviction proceedings, see Pa.R.Crim.P. 909(A)(2); and the matter is REMANDED to the PCRA court with the direction that Movant be permitted to file an amended, counseled post-conviction petition within 120 days after the entry of this Order.